*429Judgment, Supreme Court, New York County (Lewis Stone, J.), rendered June 14, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The court properly granted the prosecutor’s request for a missing witness charge with respect to defendant’s wife, who was in a position to provide material, noncumulative testimony, in that the evidence established that she accompanied defendant throughout the time period at issue (see People v Hagans, 306 AD2d 149 [2003]).
Even assuming that some of the prosecutor’s voir dire questions to prospective jurors about their knowledge of, and attitudes toward, drug trafficking were inappropriate (see People v Byrd, 284 AD2d 201 [2001], lv denied 97 NY2d 679 [2001]), these questions could not have caused any prejudice to defendant. Concur—Nardelli, J.P., Ellerin, Williams and Gonzalez, JJ.